Citation Nr: 0703071	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  05-16 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been obtained to 
reopen the previously denied claim of entitlement to service 
connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 decision of the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO determined that new and material evidence had been 
submitted to reopen the claim for entitlement to service 
connection for bilateral hearing loss.  The RO denied service 
connection for bilateral hearing loss and tinnitus.  

In September 2005, the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Service connection for hearing loss was denied by the RO 
in a December 1996 rating decision.  The veteran did not 
appeal the decision.

3.  Evidence received since the December 1996 rating decision 
is new and relates to unestablished facts necessary to 
substantiate the claim of entitlement to service connection 
for hearing loss.

4.  The veteran had bilateral hearing loss upon entry into 
service that did not increase in severity at any time during 
service.

5.  Competent evidence of a nexus between the post-service 
diagnosis of tinnitus and service is not of record.


CONCLUSIONS OF LAW

1.  The December 1996 decision that denied service connection 
for hearing loss is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 20.302(b), 20.1103 (2006).

2.  The evidence since the December 1996 rating decision, 
which denied service connection for hearing loss is new and 
material, and the claim is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2006).

3.  Bilateral hearing loss preexisted service and was not 
aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1153, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.304, 3.306, 3.385 (2006).

4.  Bilateral tinnitus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§  1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant of any information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the October 2003 letter.  In the October 2003 
letter, VA informed the veteran that in order to substantiate 
a claim for service connection as being aggravated by 
service, the evidence needed to show that the claimed 
condition began in service or was made worse during military 
service.  VA also informed the veteran that in order to 
substantiate a claim for service connection, the evidence 
needed to show he had a current disability, a disease or 
injury in service, and evidence of a nexus between the post 
service disability and the disease or injury in service, 
which was usually shown by medical records and medical 
opinions.  

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which establishes new requirements 
regarding the VCAA notice and reopening claims.  The Court 
held that the VCAA notice must include the bases for the 
denial in the prior decision and VA must respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  The question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (holding 
evidence is material if it is relevant to and probative of an 
issue that was a specified basis for the last final 
disallowance).

The veteran has been apprised of the information necessary to 
reopen his claims in the October 2003 VCAA letter.  VA 
explained to the veteran that no new and material evidence 
has been received as of October 2003, but informed the 
veteran what evidence may be considered new and material in 
connection with his claim for service connection for 
bilateral hearing loss.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal should the claim be granted.  Despite the inadequate 
notice, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  Finally, he 
was told to submit any evidence in his possession that 
pertained to the claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  
In connection with the current appeal, VA has obtained the 
veteran's service medical records, private treatment records 
from November 1982 to January 1990, and VA outpatient 
treatment records from February 1978 to November 1990.  The 
veteran was also provided an examination in connection with 
his claims.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

New and Material

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Once a rating decision has been 
issued, absent the submission of new and material evidence, 
the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

At the time of the December 1996 rating decision that denied 
service connection for hearing loss, the evidence of record 
consisted of the veteran's service medical records, a VA 
audiological examination performed in November 1996, a copy 
of the veteran's DD Form 214, and the veteran's application 
for compensation benefits.  The veteran attributed his 
hearing loss to his active service.

In the December 1996 rating decision, the RO denied service 
connection for a hearing loss disability.  The RO concluded 
that service medical records showed no treatment in service 
for hearing loss.  The veteran was notified of the denial in 
a December 1996 letter, including his appeal rights, and he 
did not appeal the decision.  Thus, it is final.  See 
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The Board notes that the RO reopened the veteran's claim for 
bilateral hearing loss in its January 2004 rating decision.  
The Board is required to address the issue of reopening 
despite the RO's denial of service connection on the merits.  
See Barnett v. Brown, 83 F.3d 1380 (1996).  

Based upon the evidence of the record, the Board finds that 
the veteran has submitted new and material evidence to reopen 
the claim for service connection for bilateral hearing loss.  
The veteran has submitted additional statements during the 
September 2005 hearing with regard to his bilateral hearing 
loss, as well as additional clinical evaluations that reflect 
the veteran's current hearing loss.  More importantly, in 
February 2005, the veteran underwent a VA medical examination 
and the examiner concluded that the veteran's preexisting 
hearing loss was not aggravated while in military service.  
Such evidence relates to the veteran's unestablished 
contention that his hearing loss was aggravated by his active 
service.  This was part of the basis for the denial at the 
time of the December 1996 rating decision (that the evidence 
was insufficient to show the veteran's hearing loss incurred 
in or was aggravated in service).  The claim is reopened and 
will be considered on the merits as discussed below.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  A veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 
3.304(b).

Regulation provides that the term "noted" denotes "[o]nly 
such conditions as are recorded in examination reports," 38 
C.F.R. § 3.304(b), and that "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions."  38 
C.F.R. § 3.304(b)(1).

When a condition is properly found to have been preexisting, 
the presumption of aggravation provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a) (2006); Crowe v. Brown, 7 Vet. App. 238 
(1994).  Clear and unmistakable evidence is required to rebut 
the presumption of aggravation in service where the pre-
service disability underwent an increase in severity during 
service.  38 C.F.R. § 3.306(b) (1999); see Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991) (in the case of 
aggravation, the government must point to a specific finding 
that the increase in disability was due to the natural 
progression of the disease).  "Flare-ups" of a preexisting 
condition do not constitute aggravation if there is no 
increase in severity of underlying disability.  Hunt v. 
Derwinski, 1 Vet. App. 292, 296-97 (1991).

Service connection for sensorineural hearing loss (an organic 
disease of the nervous system) may be granted if manifest to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309(a).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provide:

For the purpose of applying the laws 
administered by VA, impaired hearing will be 
considered to be a disability when the 
auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory 
thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hearing Loss

The veteran contends that his bilateral hearing loss 
increased in severity during service.  He explained during 
the September 2005 hearing that being a gun loader exposed 
him to acoustic trauma during his military service.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for bilateral hearing loss as 
being aggravated by service.  The Board notes that the 
veteran has not alleged that his hearing loss incurred during 
his service; rather, he asserts that such condition was 
aggravated during service.

The Board finds that bilateral hearing loss preexisted 
service, as the November 1967 entrance exam showed the 
veteran's pure tone thresholds, in decibels as follows:



HERTZ



500
1000
2000
4000
RIGHT
5
0
-10
45
LEFT
15
0
5
40

Prior to entrance, the veteran had a bilateral hearing loss 
disability in accordance with 38 C.F.R. § 3.385.  As the 
veteran's hearing loss disability was shown upon entrance 
into service, the presumption of soundness does not apply.  
See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Once a condition is found to have been preexisting service, 
the presumption of aggravation provides that a preexisting 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during such 
service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  In 
this case, the presumption would not be applicable, as there 
is no evidence in the record that establishes that the 
veteran's bilateral hearing loss worsened during his period 
of service.  The veteran entered service having a noted 
disability.  Audiometric testing was not performed at 
separation; however, his exam at separation in November 1971, 
indicated that his hearing was 15/15 in both ears for 
whispered voice and spoken voice.  Theses results reveal that 
the veteran did not have a bilateral hearing loss disability 
at separation.

In November 1996, the veteran was afforded a VA examination.  
The veteran stated to the examiner that he was a navy 
signalman during service.  He explained that he was exposed 
to loud noises including aircraft and ground power units.  
The veteran stated that he did not become aware of his 
hearing loss until 1981.  The veteran attributes his current 
hearing loss to the noise from guns onboard ship during 
service.  

A November 1996 examination report noted puretone thresholds, 
in decibels, were as follows:  



HERTZ




500
1000
2000
3000
4000
RIGHT
15
10
10
60
65
LEFT
15
5
10
70
80

Average puretone thresholds were 36 decibels in the right ear 
and 41 decibels in the left ear.  Speech recognition scores 
were 96 percent in the right ear and 94 percent in the left 
ear.  The audiologist in the November 1996 examination stated 
that the results showed moderately to severe high frequency 
sensorineural hearing loss in the right ear and severe high 
frequency sensorineural hearing loss in the left ear.  The VA 
examiner opined the veteran has bilateral hearing loss "by 
history."

In February 2005, the veteran was afforded a second VA 
examination.  The veteran informed the examiner that he had 
hearing difficulties in both ears which started approximately 
in 1982.  He explained that his hearing loss resulted from 
gunfire exposure while in service.  

The February 2005 examination report noted puretone 
thresholds, in decibels, were as follows:  



HERTZ




500
1000
2000
3000
4000
RIGHT
5
10
15
65
70
LEFT
15
0
15
75
85

Average puretone thresholds were 40 decibels in the right ear 
and 44 decibels in the left ear.  Speech recognition scores 
were 94 percent in both ears.  The audiologist in the 
February 2005 examination stated that the results showed 
moderate to severe sensorineural hearing loss from 3000 - 
4000 Hz in the right ear and severe sensorineural hearing 
loss from 3000 - 4000 Hz in the left ear.  

Upon a review of the veteran's claims file and audiological 
testing, the VA examiner opined that "it is not at least as 
likely as not that the veteran's preexisting hearing loss was 
aggravated more than through normal progression while in 
military service."  The VA examiner noted that the veteran 
had bilateral hearing loss upon entrance into service but, 
attributes the veteran's current hearing loss as occurring 
after service, approximately in 1981 or 1982.

The record contains two medical opinions which address 
whether the veteran's bilateral hearing loss was aggravated 
by service.  It is the responsibility of the Board to weigh 
the evidence, including the medical evidence, and determine 
where to give credit and where to withhold the same and, in 
so doing, the Board may accept one medical opinion and reject 
others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is 
mindful that we cannot make our own independent medical 
determinations, and that we must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans v. West, supra; see also 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not 
necessarily by its quantity or source.

The Board does consider the November 1996 medical opinion to 
be competent medical evidence; however, the February 2005 VA 
examiner's opinion is highly probative.  The November 1996 VA 
examiner's opinion is inconclusive.  Specifically, he states 
that the veteran has "[b]ilateral hearing loss . . . by 
history."  The Court has held on numerous occasions that 
medical opinions which are speculative, general, or 
inconclusive in nature are of little, if any, probative 
value.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Sacks v. 
West, 11 Vet. App. 314, 316-7 (1998); Warren v. Brown, 6 Vet. 
App. 4, 6 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The November 1996 VA medical opinion does not state 
whether the veteran's hearing loss was aggravated by service.  
The February 2005 VA medical opinion does not attribute his 
bilateral hearing loss being aggravated by service.  Private 
treatment records submitted reflect complaints of hearing 
trouble and show hearing tests performed after service, but 
the records do not specifically comment on whether the 
veteran's hearing loss was aggravated by his active military 
service.  There is no competent evidence in the claims file 
to balance the February 2005 opinion.  

The Board finds that based on the evidence of record, there 
was no increase in severity during the veteran's active 
service.  Thus, there is no presumption of aggravation.  The 
separation examination of November 1971 revealed no hearing 
loss.  Furthermore, the February 2005 VA examiner's opinion 
is negative evidence of an increase in severity of a 
bilateral hearing loss disability during the veteran's active 
service.  Although the veteran has claimed that gun fire 
worsened his ears during service, the objective medical 
evidence of record does not substantiate the veteran's 
allegation.  Because there was no increase in severity, as 
determined by the VA examiner and based on actual service 
records, the presumption of aggravation does not attach.  
Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  

The Board notes that the veteran's representative has 
essentially asserted the veteran engaged in combat and that 
the provisions of 38 U.S.C.A. § 1154(b) should be applied.  
The veteran's DD Form 214 does not show that he received an 
award or decoration that would indicate he engaged in combat.  
Regardless, even though the veteran had preexisting hearing 
loss upon service, the veteran's separation examination and 
the February 2005 VA examiner's opinion show that the 
veteran's hearing loss was not aggravated by his active 
service.  

The Board is aware of the veteran's contentions that his 
bilateral hearing loss worsened during service; however, as 
the record does not reflect that the veteran possesses a 
recognized degree of medical knowledge, his assertions as to 
the existence, nature and etiology of the current diagnosis 
are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In the absence of competent medical evidence of the 
veteran's preexisting bilateral hearing loss increasing in 
severity during service, service connection for bilateral 
hearing loss is denied. 

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for bilateral hearing loss, and there 
is not doubt to be resolved.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

Tinnitus

The veteran asserts that his tinnitus is a direct result of 
the activities he took part in during his active military 
service.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for tinnitus.  The separation 
examination is silent for such complaints of ringing in the 
ears and clinical evaluations of the ears at separation were 
noted as normal.  Private treatment records note complaints 
of ringing in the ears; however, the records do not 
specifically comment on the etiology of the veteran's 
tinnitus.  During the September 2005 hearing, the veteran 
testified that he did not have any ringing in the ears during 
service, and noticed ringing in the ears in 1978 or 1979.  
According to the evidence of record, the first time tinnitus 
is noted is in the November 1996 VA examination.  During the 
examination, the veteran stated that he started noticing 
ringing in his ears in 1981 or 1982, while working as a 
school janitor.  

In November 1996, the VA examiner opined that the veteran had 
tinnitus, "by history."  In February 2005, the VA examiner 
diagnosed the veteran as having tinnitus and concluded that 
the veteran's tinnitus was noticeable beginning in 1980.  The 
examiner opined that "it is not at least as likely as not 
that the veteran's tinnitus is related to noise exposure in 
the service."  The Board notes the November 1996 opinion as 
competent medical evidence, but as previously stated, the 
opinion is inconclusive and does not explain what "history" 
the examiner is referring to in reference to the veteran's 
tinnitus.  There is no competent evidence to balance the 
February 2005 medical opinion.  

Although the veteran is competent to state that he gradually 
noticed ringing in the ears, he is not competent to attribute 
the current diagnosis of tinnitus to his service, as that 
would require a medical opinion.  Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996); see Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for tinnitus, and there is no doubt to 
be resoled.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

New and material evidence having been received, the claim of 
service connection for bilateral hearing loss is reopened.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


